Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 1 of 160




                                                           P-APP000939
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 2 of 160




                                                           P-APP000940
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 3 of 160




                                                           P-APP000941
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 4 of 160




                                                           P-APP000942
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 5 of 160




                                                           P-APP000943
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 6 of 160




                                                           P-APP000944
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 7 of 160




                                                           P-APP000945
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 8 of 160




                                                           P-APP000946
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 9 of 160




                                                           P-APP000947
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 10 of 160




                                                           P-APP000948
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 11 of 160




                                                           P-APP000949
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 12 of 160




                                                           P-APP000950
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 13 of 160




                                                           P-APP000951
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 14 of 160




                                                           P-APP000952
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 15 of 160




                                                           P-APP000953
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 16 of 160




                                                           P-APP000954
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 17 of 160




                                                           P-APP000955
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 18 of 160




                                                           P-APP000956
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 19 of 160




                                                           P-APP000957
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 20 of 160




                                                           P-APP000958
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 21 of 160




                                                           P-APP000959
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 22 of 160




                                                           P-APP000960
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 23 of 160




                                                           P-APP000961
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 24 of 160




                                                           P-APP000962
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 25 of 160




                                                           P-APP000963
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 26 of 160




                                                           P-APP000964
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 27 of 160




                                                           P-APP000965
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 28 of 160




                                                           P-APP000966
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 29 of 160




                                                           P-APP000967
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 30 of 160




                                                           P-APP000968
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 31 of 160




                                                           P-APP000969
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 32 of 160




                                                           P-APP000970
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 33 of 160




                                                           P-APP000971
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 34 of 160




                                                           P-APP000972
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 35 of 160




                                                           P-APP000973
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 36 of 160




                                                           P-APP000974
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 37 of 160




                                                           P-APP000975
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 38 of 160




                                                           P-APP000976
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 39 of 160




                                                           P-APP000977
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 40 of 160




                                                           P-APP000978
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 41 of 160




                                                           P-APP000979
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 42 of 160




                                                           P-APP000980
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 43 of 160




                                                           P-APP000981
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 44 of 160




                                                           P-APP000982
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 45 of 160




                                                           P-APP000983
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 46 of 160




                                                           P-APP000984
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 47 of 160




                                                           P-APP000985
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 48 of 160




                                                           P-APP000986
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 49 of 160




                                                           P-APP000987
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 50 of 160




                                                           P-APP000988
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 51 of 160




                                                           P-APP000989
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 52 of 160




                                                           P-APP000990
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 53 of 160




                                                           P-APP000991
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 54 of 160




                                                           P-APP000992
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 55 of 160




                                                           P-APP000993
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 56 of 160




                                                           P-APP000994
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 57 of 160




                                                           P-APP000995
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 58 of 160




                                                           P-APP000996
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 59 of 160




                                                           P-APP000997
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 60 of 160




                                                           P-APP000998
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 61 of 160




                                                           P-APP000999
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 62 of 160




                                                           P-APP001000
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 63 of 160




                                                           P-APP001001
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 64 of 160




                                                           P-APP001002
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 65 of 160




                                                           P-APP001003
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 66 of 160




                                                           P-APP001004
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 67 of 160




                                                           P-APP001005
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 68 of 160




                                                           P-APP001006
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 69 of 160




                                                           P-APP001007
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 70 of 160




                                                           P-APP001008
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 71 of 160




                                                           P-APP001009
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 72 of 160




                                                           P-APP001010
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 73 of 160




                                                           P-APP001011
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 74 of 160




                                                           P-APP001012
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 75 of 160




                                                           P-APP001013
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 76 of 160




                                                           P-APP001014
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 77 of 160




                                                           P-APP001015
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 78 of 160




                                                           P-APP001016
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 79 of 160




                                                           P-APP001017
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 80 of 160




                                                           P-APP001018
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 81 of 160




                                                           P-APP001019
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 82 of 160




                                                           P-APP001020
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 83 of 160




                                                           P-APP001021
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 84 of 160




                                                           P-APP001022
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 85 of 160




                                                           P-APP001023
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 86 of 160




                                                           P-APP001024
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 87 of 160




                                                           P-APP001025
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 88 of 160




                                                           P-APP001026
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 89 of 160




                                                           P-APP001027
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 90 of 160




                                                           P-APP001028
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 91 of 160




                                                           P-APP001029
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 92 of 160




                                                           P-APP001030
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 93 of 160




                                                           P-APP001031
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 94 of 160




                                                           P-APP001032
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 95 of 160




                                                           P-APP001033
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 96 of 160




                                                           P-APP001034
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 97 of 160




                                                           P-APP001035
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 98 of 160




                                                           P-APP001036
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 99 of 160




                                                           P-APP001037
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 100 of 160




                                                            P-APP001038
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 101 of 160




                                                            P-APP001039
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 102 of 160




                                                            P-APP001040
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 103 of 160




                                                            P-APP001041
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 104 of 160




                                                            P-APP001042
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 105 of 160




                                                            P-APP001043
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 106 of 160




                                                            P-APP001044
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 107 of 160




                                                            P-APP001045
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 108 of 160




                                                            P-APP001046
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 109 of 160




                                                            P-APP001047
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 110 of 160




                                                            P-APP001048
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 111 of 160




                                                            P-APP001049
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 112 of 160




                                                            P-APP001050
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 113 of 160




                                                            P-APP001051
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 114 of 160




                                                            P-APP001052
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 115 of 160




                                                            P-APP001053
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 116 of 160




                                                            P-APP001054
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 117 of 160




                                                            P-APP001055
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 118 of 160




                                                            P-APP001056
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 119 of 160




                                                            P-APP001057
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 120 of 160




                                                            P-APP001058
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 121 of 160




                                                            P-APP001059
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 122 of 160




                                                            P-APP001060
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 123 of 160




                                                            P-APP001061
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 124 of 160




                                                            P-APP001062
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 125 of 160




                                                            P-APP001063
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 126 of 160




                                                            P-APP001064
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 127 of 160




                                                            P-APP001065
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 128 of 160




                                                            P-APP001066
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 129 of 160




                                                            P-APP001067
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 130 of 160




                                                            P-APP001068
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 131 of 160




                                                            P-APP001069
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 132 of 160




                                                            P-APP001070
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 133 of 160




                                                            P-APP001071
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 134 of 160




                                                            P-APP001072
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 135 of 160




                                                            P-APP001073
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 136 of 160




                                                            P-APP001074
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 137 of 160




                                                            P-APP001075
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 138 of 160




                                                            P-APP001076
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 139 of 160




                                                            P-APP001077
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 140 of 160




                                                            P-APP001078
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 141 of 160




                                                            P-APP001079
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 142 of 160




                                                            P-APP001080
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 143 of 160




                                                            P-APP001081
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 144 of 160




                                                            P-APP001082
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 145 of 160




                                                            P-APP001083
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 146 of 160




                                                            P-APP001084
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 147 of 160




                                                            P-APP001085
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 148 of 160




                                                            P-APP001086
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 149 of 160




                                                            P-APP001087
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 150 of 160




                                                            P-APP001088
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 151 of 160




                                                            P-APP001089
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 152 of 160




                                                            P-APP001090
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 153 of 160




                                                            P-APP001091
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 154 of 160




                                                            P-APP001092
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 155 of 160




                                                            P-APP001093
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 156 of 160




                                                            P-APP001094
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 157 of 160




                                                            P-APP001095
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 158 of 160




                                                            P-APP001096
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 159 of 160




                                                            P-APP001097
Case 1:20-cv-08042-PKC Document 46-5 Filed 07/01/20 Page 160 of 160




                                                            P-APP001098
